984 So.2d 4 (2008)
Dawn Kelley WELLS
v.
George K. WELLS.
No. 2008-CD-1345.
Supreme Court of Louisiana.
June 20, 2008.
In re Wells, George K.;Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Calcasieu, 14th Judicial District Court Div. I, No. 2000-006033.
Constrained by the provisions of LSA-R.S. 13:4163, the trial court was compelled to grant a continuance. See specifically, LSA-R.S. 13:4163(C). Stay granted. Matter remanded to the trial court to confer with counsel regarding re-setting the hearing.